department of the treasury internal_revenue_service washington d c employer_identification_number person to contact and id number contact telephone number tax exempt and government entities wvision number release date date date u ll legend association dear this is in response to your ruling_request dated a regarding whether certain payments by association will adversely affect its exempt status under sec_501 c of the internal_revenue_code facts association a business league recognized as exempt under sec_601 c of the code is a state-wide association of bs that is affiliated with c members of association are automatically members of c another business league exempt under sec_601 association brought three lawsuits the lawsuits which alleged that anticompetitive and fraudulent activity damaged the compensation and employment of bs in d and nationwide association states that the lawsuits were substantially funded by contributions from association's members and various non-members association's ability to fund the lawsuits was limited to resources available from i contributions from individuals and other state association associations and il proceeds from a seties of advances from c the c loans established a separate bank account for funds collected and used in connection with the lawsuits association incurred substantial attorneys’ fees costs and related expenses from the lawsuits at the inception of the lawsuits association entered into an agreement with members of the association litigation committee requiring that association distribute insofar as practicable a portion of any recovery to those individuals who facilitated the lawsuits either by participating as plaintiffs or by advancing funds to commence the antitrust action association's counsel recommended that twelve individual bs be named as plaintiffs the participating plaintiffs along with association some of its members who alleged to have been terminated from their emplayment due ta anticompetitive behavior to participate individually in the lawsuits ten such association members elected to participate as plaintiffs the ten terminated plaintiffs the initial complaint prepared by association's counsel also named two individual association members who had not been terminated and who remained employed at the time the lawsuits commenced - e and f together the named risk plaintiffs association understands that e ‘was told that her participation in the lawsults was requested by counsel because of her upcoming term as president of association association further understands that f was told that her participation as a plaintiff was requested by counsel because she was employed by an employer which had terminated its bs and which was a named defendant association asked in order to facilitate the lawsuits and at the request of association's attorney the participating plaintiffs agreed to irrevocably assign their rights to any recovery to association in return for such rights and services association contractually agreed to pay claimed damages of certain amounts to the participating plaintiffs out of the proceeds of the lawsuits specifically the participating plaintifis executed an irrevocable assignment the assignment pursuant to which they irrevocably assigned to association i proceeds which may be recovered arising out of the cause of causes of action against the prospective defendants and ii the sole and exclusive right and power to conduct and to manage the litigation association states that similarly the named risk plaintiffs contributed to association their right to any procesds that might have been received in the lawsuits at about the same time association's board_of directors established a litigation committes to monitor oversee and consult with litigation counsel an behalf of association the committee consisted of various association officials and the named risk plaintiffs members of the committee then entered into a settlement distribution agreement that provided that there shall be a reasonable and equitable distribution of any financial recovery from the lawsuits insofar as practicable in the following order of priority association and a to pay any indebtedness undertaken by association to finance the litigation including attorneys’ fees and expense b to compensate those prospective plaintiffs identified as named risk plaintiffs up to the value of their career loss value as that term is defined by the actuary retained by counsel to compensate the ten terminated piaintiffs eight of whom lost severance_pay benefits upon termination of their employment to rebate to members and other persons the amount of their financial contributions to association for purposes of funding the litigation d pursuant to the settlement agreement the defendants agreed to pay to subsequently there was a global_settlement and release of the lawsuits among all the parties to the lawsuits plaintiffs dollar_figure milion association disbursed that portion of the settlement proceeds necessary to pay attorneys’ fees and costs arising from the lawsuits and li obligations to c under the c loans as of a association retained approximately dollar_figurey million of the gross settlement payment made to it the net settlement proceeds pursuant to the global_settlement of the lawsuits plus interest eamed thereon association understands that e was terminated from her position after she joined the lawsuits she found alternative employment months later assooiation understands that f received severance for six months and she obtained alternative employment nine months later association alleges and e and f state that their terminations resulted from their participation as plaintiffs in the lawsuits and their outspoken participation in plaintiffs attempts to report and prosecute defendants’ misconduct pursuant to the settlement distribution agreement an independent actuary has determined the amount of actual damages he believes e and f incurred arising from their terminations particular the actuary has determined the amount the named risk career loss value as dollar_figurex for e and dollar_figurew for f association asserts that its participation in the lawsuits resulted in numerous benefits to it and the public the anticompetitive acts of the defendants were publicized defendants were enjoined from further illegal conduct the federal government prevailed in related litigation and received several million dollars in false claims act damages and the reputation and power of association to obtain benefits for its members were augmented association proposes to pay as damages to each of the named risk plaintiffs the namad risk career loss value in the amount determined by the actuary as the named risk career loss value in ‘association proposes to pay as damages to each of the ten terminated plaintiffs an amount equal to the amount of the severance payment lost by such plaintiff upon his or her termination association proposes to pay each contributor whether or not an association member the amount such contributor contributed to fund the lawsuits association intends to pay the contributors to the lawsuits on a pro_rata basis in proportion to each contributor’s contributed amount and not to exceed the amount contributed by each such contributor rulings requested association's prospective payments to the participating plaintiffs will not constitute prohibited inurement and will not disqualify association from qualification for recognition of exemption under sec_501 of the code association's prospective payments to the contributors to the lawsuits will not constitute prohibited inurement and will not disqualify asseciation from qualification for recognition of exemption under sec_501 c law sec_501 c of the code provides for the exemption from federal_income_tax of business_leagues nat organized for profit and no part of the net eamings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily cartied on for profit in revrul_67_175 1967_1_cb_130 noxious fumes from a factory in a region were damaging crops and trees with widespread effect on the agricultural economy of the area the organization hired attomeys to represent individual property owners some of whom were members of the organization in a suit for an injunction requiring the factory to take necessary steps to prevent the air pollution the service ruled that the prosecution of the injunction suit under the circumstances described was an activity promoting the common business_interest of the members of the organization and was directed toward the improvement of business conditions in a particular line_of_business accordingly the organization's exemption as one described in sec_501 of the code was not affected by subsidizing the lawsuit rev_rul c b association to member and nanmember exhibitors who participate in the association's annual industry trade_show that represent a portion of an advance floor deposit paid_by each exhibitor to insure the show against financial loss and which are made to all exhibitors on the same basis and which may not exceed the amount of the deposit do not adversely affect the association's exempt status under sec_501 c of the code holds that cash rebates made by an exempt business rey rul 1981_1_cb_336 holds that a refund of excess dues to members of an exempt agricultural_organization in the same proportion as the dues are paid does not constitute inurement under sec_1_501_c_5_-1 of the regulations and therefore does not disqualify an organization from exemption under sec_801of the code the revenue_ruling states that this position is consistent with the treatment of organizations exempt under sec_501 under the rationale of 37_bta_288 that case stated that pro_rata refunds of excess dues to members do not affect an association's status as an exempt business ‘eague rev prac 2009_1_irb_14 provides that the service does not issue letter rulings in certain areas because of the factual nature of the problem rev_proc 2009_1_irb_115 similarly states that rulings will not be issued on any matter in which the determination requested is primarily one of fact the ravenue procedure also states that rulings will not be issued on the tax effect of a transaction if any part of the transaction is involved in litigation among the parties affected by the transaction in 305_us_188 the supreme court held that amounts received in settlement of a lawsuit fave the same character for federal tax purposes as the judgment amounts that the taxpayer would have received if it had prevailed analysis i whether the payments to the contributors constitute permissible rebates or refunds it is well settled that a nondiscriminatory pro_rata refund of dues is not inurement to members the service has ruled that an exempt business league may generally make cash distributions to its members without loss of exemption where such distributions reprasent no more than a reduction in dues or contributions previously paid to the league to support its activities rul supra rev the proposed payments to contributors will merely return to the contributors their pro rate portion of contributions to association used to finance the lawsuits these proposed payments will be made ta both association members and nonmembers without discrimination the proposed payments will be made on a pro_rata basis in proportion te the amount of contributions made by contributors and will nat exceed the amount of such contributions as such these payments represent a permissible nondiscriminatory pro_rata refund of prior contributions ii whether payments to the named risk plaintiffs and the ten terminated plaintiffs constitute inurement at the beginning of the lawsuits association and the participating plaintiffs entered into an assignment contract respecting their respective rights and duties the participating plaintiffs agreed to assign to association whatever damages they might recover and to allow association to direct the lawsuits in return association agreed to pay all lawsuits expenses direct the lawsuits and pay the participating plaintiffs negotiated amounts the ten terminated plaintiffs agreed to receive the amounts they would have received as severance but for their participation in the lawsuits association represents that the named risk plaintiffs agreed to a different negotiated formula amount that reflected their different circumstances including their participation on the litigation committee and their apparent difficulty in finding comparable new employment after their termination from the jobs with their employers association represents that if the plaintiffs had prevailed in the lawsuits the participating plaintiffs’ recoveries on the antitrust and other claims cauld have amounted to many times the settlement amount association also represents that by entering into the assignment contract the participating plaintiffs gave up this potentially larger recovery and entered into a contract to accept a lesser recovery for federal tax purposes any amounts paid to the participating plaintiffs have the same character as the amounts they might have recovered if they nad prevailed in the lawsuits lyeth v hoey supra ‘whether the amounts of the contemplated payments to the named risk plaintiffs and the ten terminated plaintiffs constitute the actual amount of damages suffered by each participating plaintiff and whether these amounts are in any case reasonable and do not constitute inurement present factual questions on which the service declines to rule under rev procs and supra ruling based on the information submitted we rule as follows association's prospective payments to the contributors will not constitute prohibited inurement and will not disqualify association from qualification for recognition of exemption under sec_501 this ruling will be made available for public inspection under action of the code after certain deletions of identifying information are made for details see enclased notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our propased deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the understanding there will be no material changes in the facts upon which itis based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter coutd help resoive any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power of attomey and oeclaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative enclosure notice sincerely yours ronald j shoemaker manager exempt_organizations technical group
